Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwamoto et al. (USPAT 7,427,824 B2).
	In regards to claims 1, 10 and 14, Iwamoto et al. teaches in Annotated Figure 1 below an acoustic electronic component comprising the following:
	A piezoelectric substrate (12); 
A surface acoustic wave element (14, i.e. corresponding to the claimed “first functional element”) provided on the piezoelectric substrate; 
A first wiring (Annotated Element A) provided on the piezoelectric substrate and electrically connected to the first functional element (14);
An insulating support film (combination of 20 and 22) provided on the piezoelectric substrate and defining a first hollow portion (13) in which the first functional element is disposed within; 
A first conductive film (Annotated Element B) provided on the insulating film and including a portion that passes through the insulating film and is electrically connected to the first wiring; and 
A first external connection terminal (Annotated Element C) provided and connected to the first conductive film and located at a position overlapping at least a portion of the first functional element in a plan view as viewed from a thickness direction of the piezoelectric substrate.
In regards to claims 8-9 and 15, based on related Figure 16, the surface acoustic electronic component is a flip-chip module which is mounted on a circuit board (2) necessarily having a wiring 
In regards to claim 13, based on Figure 1, the insulating film (combination of 20 and 22) comprises a planar surface and the piezoelectric substrate (12) also comprises a flat planar surface (i.e. same shape). 


    PNG
    media_image1.png
    555
    883
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 2-7, 11, 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The most relevant prior art reference is Iwamoto et al. as discussed above. However Iwamoto et al. does not teach: in regards to claim 2, wherein the insulating film comprises a first hole portion opened towards the first hollow portion; and in regards to claim 4, a second external connection terminal provided on a second conductive film and located at a position overlapping at least a portion of a second wiring in the plan view. Thus the applicant claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from either claims 2 or 4, claims 3, 5-7, 11, 12 and 16 have also been determined to be novel and non-obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 5712721769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843  

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843